EXAMINER’S AMENDMENT

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Applicant’s amendment filed 09/27/2021 includes amended Drawings and Specifications, the amendment is fully considered and is entered.

An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

The application has been amended as follows:

Claims 1,3-9 and 12-20 comprise a “Withdrawn” claim status.  Amend the claim status of claims 1,3-9 and 12-20 to read --Cancelled--.


EXAMINER’S STATEMENT OF REASONS FOR ALLOWANCE



The following is an examiner’s statement of reasons for allowance: 

The claim 1 is allowable over the prior art of record because the teachings of the references taken as a whole do not show or render obvious the combination set forth, including:   
A dispenser bag container and dispenser rack comprising:

a dispenser rack, said rack having a horizontal platform, said platform being sized and shaped to support said dispenser bag container, said dispenser bag container dispensing bags stored in a horizontal orientation in said dispenser bag container in a plane parallel to said horizontal platform, first and second side guards and a rear guard, said guards extending orthogonally upward from said platform and being adapted to constrain movement of said dispenser bag container, said rack having an open front end, said front end providing access to opening members; 
a restraining device, said restraining device preventing said dispenser bag container from moving in a direction of dispensing on said horizontal platform as bags are withdrawn from said dispenser bag container; and said restraining device comprising a pivoting restraining arm, said arm disposed to urge said dispenser bag container in a rearward direction when said arm is in a retaining position and disposed to permit removal of said dispenser bag container when said arm is in an open position, movement of said pivoting restraining arm being limited to said retaining position by a 

…in combination with the rest of the claim language is not taught or fairly suggested by the prior art.


Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAKESH KUMAR whose telephone number is (571)272-8314.  The examiner can normally be reached on M-TH from 8AM-6:30PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
Gene Crawford can be reached on (571) 272-6911.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/RAKESH KUMAR/           Primary Examiner, Art Unit 3651